Citation Nr: 0945836	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-14 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to February 
1946.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

After reviewing the contentions and evidence of record, the 
Board finds that the issues on appeal are more accurately 
stated as listed on the title page of this decision.

In her substantive appeal, dated May 2008, the appellant 
requested a videoconference hearing before a member or 
members of the Board.  However, the appellant's 
representative clarified, in an October 2009 statement, that 
the appellant no longer wanted a hearing.  Thus, scheduling 
the appellant for a hearing before a member of the Board is 
unnecessary.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in July 2006.  Of record is a 
certificate of death listing the immediate cause of the 
Veteran's death as subdural hematoma.  Other significant 
conditions contributing to but not resulting in the 
underlying cause were diabetes mellitus, hypertension, 
hyperlipidemia, cerebrovascular disease, and PTSD.

2.  At the time of the Veteran's death, service connection 
was in effect for the following disabilities: bilateral 
hearing loss, tinnitus, and PTSD.

4.  A disability incurred in or aggravated by service caused 
or contributed substantially or materially to cause the 
Veteran's death.

5.  The Veteran was not rated totally disabled for a 
continuous period of at least 10 years prior to his death, 
nor was the Veteran's total evaluation continuously in effect 
from the date of separation from service, nor was the Veteran 
a former POW.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 1310, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2009).

2.  The criteria for DIC under 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Veteran's Cause of Death

Dependency and indemnity compensation (DIC) may be awarded to 
a veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service 
connection for the cause of the veteran's death to be 
granted, it must be shown that a service-connected disorder 
caused his or her death, or substantially or materially 
contributed to it.  A service-connected disorder is one that 
was incurred in or aggravated by active service.

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  Service-
connected disability is deemed to have been the principal 
cause of death when it, singly or jointly with another 
disorder, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service- 
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  Therefore, service connection for the cause of a 
veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a), (b) and (d).  

In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a) (2008).

In this case, the Veteran's Certificate of Death shows that 
he died in July 2006 as a result of a subdural hematoma.  
Other significant conditions contributing to but not 
resulting in the underlying cause were diabetes mellitus, 
hypertension, hyperlipidemia, cerebrovascular disease, and 
PTSD.  At the time of the Veteran's death, service connection 
was in effect for the following disabilities: bilateral 
hearing loss, tinnitus, PTSD.

The record reflects multiple medical opinions as to the cause 
of the Veteran's death.  The Board finds that the evidence is 
at least in equipoise.

The appellant contends that the Veteran was prone to 
nightmares due to his PTSD and fell out of bed on more than 
one occasion causing a subdural hematoma that caused his 
death.  She indicated that the Veteran's PTSD caused him to 
get out of bed and that his residuals of stroke caused 
weakness and for him to fall.

Prior to his death, an April 2005 VA examination report 
addressing his PTSD notes that the Veteran reported that he 
was a restless sleeper and woke up about six times per night.

In December 2006, a medical opinion was offered by a VA 
examiner as to the Veteran's cause of death and whether any 
of his service-connected disabilities (specifically, PTSD) 
contributed to his death.  The VA examiner noted his review 
of the claims file as well as private treatment reports and a 
VA psychiatric examination in April 2005.  The examiner 
stated that "it is my medical professional opinion that the 
veteran's [PTSD] is less likely as not to have been a 
contributing factor to the veteran's death."  The examiner 
explains his opinion by adding that his opinion is based on 
"the fact that the history provided by the wife at the time 
the veteran was found to have the subdural hematoma was that 
the veteran was not found on the floor, he was found in bed 
unable to get himself out of bed.  Also there is no history 
prior to the subdural hematoma of the veteran having such 
nightmares of such severity that he would throw himself out 
of bed."  This opinion weighs against the appellant's claim 
as it shows the Veteran's service-connected PTSD did not 
contribute to his death.

The Veteran's treating physician, Dr. "A.L." submitted a 
letter to the RO regarding the Veteran's cause of death in 
December 2007.  He noted that he was the Veteran's primary 
care physician until his death in July 2006.  Dr. A.L. opined 
the Veteran's "hypertension was likely caused by [PTSD]."  
He explained that the Veteran developed the subdural hematoma 
from a fall that occurred in the night.  According to Dr. 
A.L., the Veteran was known to have nightmares from [PTSD] 
and would get up at night.  Ultimately, Dr. A.L. opined that 
the Veteran's "hypertension and [PTSD] contributed to the 
events that led to his death."  While Dr. A.L. did not 
indicate review of the claims file, he was the Veteran's 
primary care physician and was privy to the same medical 
history as indicated by the December 2006 VA examiner.  Thus, 
this opinion provides evidence favorable to the appellant's 
claim as it establishes that the Veteran's service-connected 
PTSD was a contributing factor of his death.

On April 7, 2009, a VA examiner provided a medical opinion 
regarding the Veteran's cause of death.  Indeed, the examiner 
noted that the medical opinions provided were not in 
agreement that his death by subdural hematoma was caused by a 
fall.  He also indicated that that the Veteran was found in 
bed, deceased, with no evidence that he had fallen.  After an 
extensive review of the evidence of record, the examiner 
concluded that "it is less likely than not that service 
connected PTSD caused his hypertension.  It is less likely 
than not that nightmares caused a fall."  The VA examiner 
further explained that "if a fall occurred, it is more 
likely than not the result of disorientation and unsteady 
gait due to stroke, or dementia, cerebral atrophy, ambulatory 
problems, or possibly peripheral neuropathy due to 
diabetes."  This medical opinion provides evidence against 
the appellant's claim as the examiner opined that the 
Veteran's service-connected disabilities did not contribute 
to the Veteran's death.

Again, on April 15, 2009, a medical opinion was obtained from 
a VA examiner.  He also noted the competing medical opinions 
of record with respect to the Veteran's cause of death.  The 
VA examiner stated that "[w]ith the several conditions which 
the veteran had, it is basically a matter of conjecture as to 
what role the veteran's PTSD played in causing subdural 
hematoma which resulted in his death.."  While the examiner 
stated that PTSD is not considered a cause of hypertension, 
it could certainly aggravate it.  He added that "[i]t is 
certainly plausible the veteran had a nightmare related to 
his PTSD, got out of bed, then because of residual weakness 
of his stroke fell striking his head which resulted in the 
fatal subdural hematoma for which he had surgery but from 
which he succumbed."  The examiner ultimately concluded that 
"it is as least as likely as not the veteran's PTSD 
contributed to his hypertension which contributed to his 
stroke which contributed to his falling and sustaining a 
subdural hematoma which was the cause of death."  

At first inspection, the April 15, 2009 VA examiner's opinion 
appears inconsistent.  He first notes that it is a matter of 
conjecture as to the role the Veteran's PTSD played in 
causing his death given the Veteran's multiple health 
conditions.  However, the Board finds that the examiner 
resolves this statement by providing a rationale for his 
conclusion.  He fully explains the possibility of the 
Veteran's PTSD symptoms indirectly contributing to the 
subdural hematoma.  Thus, this evidence is favorable to the 
appellants claim for service connection for the Veteran's 
cause of death.

The record contains two positive nexus opinions and two 
negative nexus opinions.  Each opinion was given with a 
rationale and knowledge of the Veteran's medical history.  As 
a whole, the positive evidence shows that the Veteran's 
service-connected PTSD was a contributory cause of the 
Veteran's death in that it caused him to get up multiple 
times at night and the weakness from his stroke caused him to 
fall, causing his subdural hematoma.  While the rationale 
provided for the negative opinions was, in part, that the 
Veteran was not found on the floor and thus there was no 
evidence that a fall was the immediate cause of his death, 
the appellant contended that the subdural hematoma was caused 
by multiple falls that had occurred previously due to PTSD 
and his weakness related to his past stroke.  The standard of 
proof to be applied in decisions on claims for veterans' 
benefits is set forth in 38 U.S.C.A. § 5107(b).  A claimant 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See 
also 38 C.F.R. § 3.102.  When a claimant seeks benefits and 
the evidence is in relative equipoise, the claimant prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Here, the Board finds that since there is an approximate 
balance of positive and negative evidence of record, the 
benefit of the doubt must be awarded to the appellant.  
Accordingly, the Board finds that the appellant has presented 
sufficient evidence to conclude that the Veteran's service-
connected PTSD contributed to his cause of death and as such, 
her claim for entitlement to service connection the cause of 
the Veteran's death must be granted.

The appellant's service connection claim for the cause of the 
Veteran's death has been considered with respect to VA's duty 
to notify and assist.  Given the favorable outcome noted 
above, no conceivable prejudice to the appellant could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993). 

DIC benefits under 38 U.S.C.A. § 1318

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to 
the surviving spouse or children of a "deceased veteran" in 
the same manner as if the death were service connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who at death was either was in 
receipt of compensation, or was "entitled to receive" 
compensation, for service-connected disabilities rated 
totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 
3.22(a).

The veteran's service-connected disabilities must have been 
either continuously rated totally disabling for ten or more 
years immediately preceding death or continuously rated 
totally disabling for at least five years from the date of 
the veteran's separation from service.  Id.  The total rating 
may be schedular or based on unemployability.  38 C.F.R. § 
3.22(c).

At the time of his death in July 2006, the Veteran was not in 
receipt of a total schedular rating.  Moreover, there is no 
basis in the post-service medical record to indicate the 
Veteran was entitled to receive a 100 percent rating 10 years 
before his death.  Therefore, a total rating had not been in 
place 10 or more years immediately preceding death or for at 
least 5 years from the date of the Veteran's separation from 
service.

In essence, the facts of this case are not in dispute and the 
law is dispositive.  Accordingly, the appellants' claim must 
be denied for lack of legal merit.  See Cacalda v. Brown, 9 
Vet. App. 261 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.


____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


